 1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
     jgoodman@gnhllp.com
 2 PAIGE P. YEH, ESQUIRE - State Bar #229197
     pyeh@gnhllp.com
 3 GOODMAN NEUMAN HAMILTON LLP
   417 Montgomery Street, 10th Floor
 4 San Francisco, CA 94104
   Telephone: (415) 705-0400
 5 Facsimile: (415) 705-0411
 6 Attorneys for Defendant
     HOME DEPOT U.S.A., INC.
 7
     ***
 8
     BORIS TREYZON - State Bar # 188893
 9 btreyzon@actslaw.com
     KATIE DEGUZMAN - State Bar # 283714
10 kdeguzman@actslaw.com
     ABIR COHEN TREYZON SALO, LLP
11 1901 Avenue of the Stars, Suite 935
     Los Angeles, CA 90067
12 Telephone: (310) 407-7888
     Facsimile: (310) 407-7915
13
     Attorneys for Plaintiff
14 CARLOS ORNELAS
15
16                               UNITED STATES DISTRICT COURT
17                  EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
18
19 CARLOS ORNELAS,                                    Case No. 1:18-cv-00697-AWI-EPG

20                                     Plaintiff,     AMENDED STIPULATED
                                                      PROTECTIVE ORDER
21 vs.
22 HOME DEPOT U.S.A., INC.; and DOES
     1 through 20, Inclusive,
23
                                    Defendants.
24
25 1.       PURPOSES AND LIMITATIONS

26          Disclosure and discovery activity in this action are likely to involve production of the

27 following: (1) Closed-circuit television footages retrieved from Defendant Home Depot U.S.A.,
28 Inc.’s (“Home Depot”) store cameras. These footages would allow the viewer to determine the


                                                     -1-
 1 locations and placement of “live cameras” in Home Depot’s stores, which is information so
 2 confidential that is not shared with most Home Depot employees. (2) Home Depot’s Standard
 3 Operating Procedures and training guides. These materials are unique and akin to a road map or
 4 encyclopedia of Home Depot’s operations and business practices, and created through the
 5 collective experience and know how of Home Depot’s associates, and gives Home Depot a
 6 competitive advantage as the leading home improvement retailer. This advantage would be
 7 greatly diminished if Home Depot were required to publicly disclosed or publicly testified to its
 8 Standard Operating Procedures and/or training guides, thereby making them available to Home
 9 Depot’s competitors.
10          The need for protection of the aforementioned material should be addressed by a court

11 order as opposed to a private agreement between the parties because the parties intend to file
12 pleadings with the court that incorporate said information. Thus, an agreed-upon protocol for
13 handling the sensitive information that has been approved by the court would facilitate and
14 streamline the process. Further, a protective order entered by the court will facilitate discovery for
15 the purposes of litigation while keeping the information in limited circulation and out of the
16 public eye.
17          Accordingly, the parties hereby stipulate to and petition the court to enter the following

18 Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
19 protections on all disclosures or responses to discovery and that the protection it affords from
20 public disclosure and use extends only to the limited information or items that are entitled to
21 confidential treatment under the applicable legal principles.
22 2.       DEFINITIONS

23          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

24 information or items under this Order.
25          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

26 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
27 of Civil Procedure 26(c).
28 ///


                                                      -2-
 1          2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

 2 well as their support staff).
 3          2.4     Designating Party: a Party or Non-Party that designates information or items that

 4 it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 5          2.5     Disclosure or Discovery Material: all items or information, regardless of the

 6 medium or manner in which it is generated, stored, or maintained (including, among other things,
 7 testimony, transcripts, and tangible things), that are produced or generated in disclosures or
 8 responses to discovery in this matter.
 9          2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

10 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
11 consultant in this action.
12          2.7     House Counsel: attorneys who are employees of a party to this action. House

13 Counsel does not include Outside Counsel of Record or any other outside counsel.
14          2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

15 entity not named as a Party to this action.
16          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

17 action but are retained to represent or advise a party to this action and have appeared in this action
18 on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
19          2.10    Party: any party to this action, including all of its officers, directors, employees,

20 consultants, retained experts, and Outside Counsel of Record (and their support staffs).
21          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

22 Material in this action.
23          2.12    Professional Vendors: persons or entities that provide litigation support services

24 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
25 organizing, storing, or retrieving data in any form or medium) and their employees and
26 subcontractors.
27          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

28 “CONFIDENTIAL.”


                                                      -3-
 1          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 2 Producing Party.
 3 3.       SCOPE

 4          The protections conferred by this Stipulation and Order cover not only Protected Material

 5 (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
 6 all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
 7 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
 8 However, the protections conferred by this Stipulation and Order do not cover the following
 9 information: (a) any information that is in the public domain at the time of disclosure to a
10 Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a
11 result of publication not involving a violation of this Order, including becoming part of the public
12 record through trial or otherwise; and (b) any information known to the Receiving Party prior to
13 the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained
14 the information lawfully and under no obligation of confidentiality to the Designating Party. Any
15 use of Protected Material at trial shall be governed by a separate agreement or order.
16 4.       DURATION

17          Even after final disposition of this litigation, the confidentiality obligations imposed by

18 this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
19 order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
20 claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
21 the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
22 including the time limits for filing any motions or applications for extension of time pursuant to
23 applicable law.
24 5.       DESIGNATING PROTECTED MATERIAL

25          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

26 or Non-Party that designates information or items for protection under this Order must take care
27 to limit any such designation to specific material that qualifies under the appropriate standards.
28 The Designating Party must designate for protection only those parts of material, documents,


                                                      -4-
 1 items, or oral or written communications that qualify – so that other portions of the material,
 2 documents, items, or communications for which protection is not warranted are not swept
 3 unjustifiably within the ambit of this Order.
 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 5 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 6 unnecessarily encumber or retard the case development process or to impose unnecessary
 7 expenses and burdens on other parties) expose the Designating Party to sanctions.
 8 If it comes to a Designating Party’s attention that information or items that it designated for
 9 protection do not qualify for protection, that Designating Party must promptly notify all other
10 Parties that it is withdrawing the mistaken designation.
11          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

12 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
13 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
14 designated before the material is disclosed or produced.
15          Designation in conformity with this Order requires:

16          (a) for information in documentary form (e.g., paper or electronic documents, but

17 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
18 affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
19 portion or portions of the material on a page qualifies for protection, the Producing Party also
20 must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
21 margins).A Party or Non-Party that makes original documents or materials available for
22 inspection need not designate them for protection until after the inspecting Party has indicated
23 which material it would like copied and produced. During the inspection and before the
24 designation, all of the material made available for inspection shall be deemed
25 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and
26 produced, the Producing Party must determine which documents, or portions thereof, qualify for
27 protection under this Order. Then, before producing the specified documents, the Producing Party
28 must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a


                                                     -5-
 1 portion or portions of the material on a page qualifies for protection, the Producing Party also
 2 must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 3 margins).
 4           (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 5 Designating Party identify on the record, before the close of the deposition, hearing, or other
 6 proceeding, all protected testimony.
 7           (c) for information produced in some form other than documentary and for any other

 8 tangible items, that the Producing Party affix in a prominent place on the exterior of the container
 9 or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
10 portion or portions of the information or item warrant protection, the Producing Party, to the
11 extent practicable, shall identify the protected portion(s).
12           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

13 designate qualified information or items does not, standing alone, waive the Designating Party’s
14 right to secure protection under this Order for such material. Upon timely correction of a
15 designation, the Receiving Party must make reasonable efforts to assure that the material is
16 treated in accordance with the provisions of this Order.
17 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS

18           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

19 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
20 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
21 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
22 challenge a confidentiality designation by electing not to mount a challenge promptly after the
23 original designation is disclosed.
24           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

25 process by providing written notice of each designation it is challenging and describing the basis
26 for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
27 notice must recite that the challenge to confidentiality is being made in accordance with this
28 specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in


                                                       -6-
 1 good faith and must begin the process by conferring directly (in voice to voice dialogue; other
 2 forms of communication are not sufficient) within 14 days of the date of service of notice. In
 3 conferring, the Challenging Party must explain the basis for its belief that the confidentiality
 4 designation was not proper and must give the Designating Party an opportunity to review the
 5 designated material, to reconsider the circumstances, and, if no change in designation is offered,
 6 to explain the basis for the chosen designation. A Challenging Party may proceed to the next stage
 7 of the challenge process only if it has engaged in this meet and confer process first or establishes
 8 that the Designating Party is unwilling to participate in the meet and confer process in a timely
 9 manner.
10          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

11 intervention, the parties shall request an informal discovery dispute conference pursuant to the
12 undersigned Magistrate Judge’s case management procedures. Designating Party shall file and
13 serve a motion to retain confidentiality within 21 days of the initial notice of challenge or within
14 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,
15 whichever is earlier. Each such motion must be accompanied by a competent declaration
16 affirming that the movant has complied with the meet and confer requirements imposed in the
17 preceding paragraph. Failure by the Designating Party to make such a motion including the
18 required declaration within 21 days (or 14 days, if applicable) shall automatically waive the
19 confidentiality designation for each challenged designation. In addition, the Challenging Party
20 may file a motion challenging a confidentiality designation at any time if there is good cause for
21 doing so, including a challenge to the designation of a deposition transcript or any portions
22 thereof. Any motion brought pursuant to this provision must be accompanied by a competent
23 declaration affirming that the movant has complied with the meet and confer requirements
24 imposed by the preceding paragraph.
25          The burden of persuasion in any such challenge proceeding shall be on the Designating

26 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
27 unnecessary expenses and burdens on other parties) may expose the Challenging Party to
28 sanctions. Unless the Designating Party has waived the confidentiality designation by failing to


                                                     -7-
 1 file a motion to retain confidentiality as described above, all parties shall continue to afford the
 2 material in question the level of protection to which it is entitled under the Producing Party’s
 3 designation until the court rules on the challenge.
 4 7.       ACCESS TO AND USE OF PROTECTED MATERIAL

 5          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 6 produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 7 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
 8 the categories of persons and under the conditions described in this Order. When the litigation has
 9 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
10 DISPOSITION).
11 Protected Material must be stored and maintained by a Receiving Party at a location and in a
12 secure manner that ensures that access is limited to the persons authorized under this Order.
13          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

14 by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
15 information or item designated “CONFIDENTIAL” only to:
16          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

17 of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
18 for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that
19 is attached hereto as Exhibit A;
20          (b) the officers, directors, and employees (including House Counsel) of the Receiving

21 Party to whom disclosure is reasonably necessary for this litigation and who have signed the
22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

24 reasonably necessary for this litigation and who have signed the “Acknowledgment and
25 Agreement to Be Bound” (Exhibit A);
26          (d) the court and its personnel;

27          (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

28 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have


                                                      -8-
 1 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2          (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 3 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 4 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
 5 deposition testimony or exhibits to depositions that reveal Protected Material must be separately
 6 bound by the court reporter and may not be disclosed to anyone except as permitted under this
 7 Stipulated Protective Order.
 8          (g) the author or recipient of a document containing the information or a custodian or

 9 other person who otherwise possessed or knew the information.
10 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

11          OTHER LITIGATION

12          If a Party is served with a subpoena or a court order issued in other litigation that compels

13 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
14 must:
15          (a) promptly notify in writing the Designating Party. Such notification shall include a

16 copy of the subpoena or court order;
17          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

18 other litigation that some or all of the material covered by the subpoena or order is subject to this
19 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
20          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

21 Designating Party whose Protected Material may be affected.
22          If the Designating Party timely seeks a protective order, the Party served with the

23 subpoena or court order shall not produce any information designated in this action as
24 “CONFIDENTIAL” before a determination by the court from which the subpoena or order
25 issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
26 shall bear the burden and expense of seeking protection in that court of its confidential material –
27 and nothing in these provisions should be construed as authorizing or encouraging a Receiving
28 Party in this action to disobey a lawful directive from another court.


                                                      -9-
 1 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

 2          THIS LITIGATION

 3          (a) The terms of this Order are applicable to information produced by a Non-Party in this

 4 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
 5 connection with this litigation is protected by the remedies and relief provided by this Order.
 6 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
 7 additional protections.
 8          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 9 Party’s confidential information in its possession, and the Party is subject to an agreement with
10 the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
11          (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of

12 the information requested is subject to a confidentiality agreement with a Non-Party;
13          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

14 litigation, the relevant discovery request(s), and a reasonably specific description of the
15 information requested; and
16          (3) make the information requested available for inspection by the Non-Party.

17          (c) If the Non-Party fails to object or seek a protective order from this court within 14

18 days of receiving the notice and accompanying information, the Receiving Party may produce the
19 Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
20 seeks a protective order, the Receiving Party shall not produce any information in its possession
21 or control that is subject to the confidentiality agreement with the Non-Party before a
22 determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
23 burden and expense of seeking protection in this court of its Protected Material.
24 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26 Material to any person or in any circumstance not authorized under this Stipulated Protective
27 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
28 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the


                                                     -10-
 1 Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made
 2 of all the terms of this Order, and (d) request such person or persons to execute the
 3 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 4 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 5          PROTECTED MATERIAL

 6          When a Producing Party gives notice to Receiving Parties that certain inadvertently

 7 produced material is subject to a claim of privilege or other protection, the obligations of the
 8 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 9 provision is not intended to modify whatever procedure may be established in an e-discovery
10 order that provides for production without prior privilege review. Pursuant to Federal Rule of
11 Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
12 communication or information covered by the attorney-client privilege or work product
13 protection, the parties may incorporate their agreement in the stipulated protective order
14 submitted to the court.
15 12.      MISCELLANEOUS

16          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

17 seek its modification by the court in the future.
18          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

19 Order no Party waives any right it otherwise would have to object to disclosing or producing any
20 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
21 Party waives any right to object on any ground to use in evidence of any of the material covered
22 by this Protective Order.
23          12.3    Filing Protected Material. Without written permission from the Designating Party

24 or a court order secured after appropriate notice to all interested persons, a Party may not file in
25 the public record in this action any Protected Material. Protected Material may only be filed under
26 seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If
27 a Receiving Party's request to file Protected Material under seal pursuant is denied by the court,
28 then the Receiving Party may file the information in the public record unless otherwise instructed


                                                       -11-
 1 by the court.
 2 13.      FINAL DISPOSITION

 3          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 4 Receiving Party must return all Protected Material to the Producing Party or destroy such
 5 material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 6 compilations, summaries, and any other format reproducing or capturing any of the Protected
 7 Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
 8 submit a written certification to the Producing Party (and, if not the same person or entity, to the
 9 Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
10 the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
11 not retained any copies, abstracts, compilations, summaries or any other format reproducing or
12 capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
13 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
14 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
15 product, and consultant and expert work product, even if such materials contain Protected
16 Material. Any such archival copies that contain or constitute Protected Material remain subject to
17 this Protective Order as set forth in Section 4 (DURATION).
18 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19 DATED: November 16, 2018                        GOODMAN NEUMAN HAMILTON LLP

20                                                 By:      /s/ Paige Yeh
                                                         PAIGE YEH
21                                                       Attorneys for Defendant
                                                         HOME DEPOT U.S.A., INC.
22
     DATED: November 16, 2018                      ABIR COHEN TREYZON SALO, LLP
23
                                                   By:      /s/ Katie de Guzman
24                                                       KATIE DE GUZMAN
                                                         Attorneys for Plaintiff
25                                                       CARLOS ORNELAS
26
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
27
     DATED:
28                                                          United States District/Magistrate Judge


                                                     -12-
1                                              ORDER
2          Pursuant to the above stipulation and the Court’s modification to Paragraph 6.3 above, the

3 stipulated protective order is hereby adopted.
4
     IT IS SO ORDERED.
5
6      Dated:    December 7, 2018                           /s/
                                                     UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -13-
 1                                                EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I, _____________________________ [print or type full name], of

 4 ________________________________________________________________________ [print
 5 or type full address], declare under penalty of perjury that I have read in its entirety and
 6 understand the Stipulated Protective Order that was issued by the United States District Court for
 7 the Eastern District of California, Fresno Division, on ______________ in the case of Carlos
 8 Ornelas v. Home Depot U.S.A., Inc., United States District Court, Eastern District of California,
 9 Fresno Division, Case No. 1:18-cv-00697-AWI-EPG. I agree to comply with and to be bound by
10 all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to
11 so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
12 promise that I will not disclose in any manner any information or item that is subject to this
13 Stipulated Protective Order to any person or entity except in strict compliance with the provisions
14 of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court for the

16 Eastern District of California, Fresno Division for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after termination of this
18 action.
19           I hereby appoint __________________________ [print or type full name] of

20 ___________________________________________________________________ [print or type
21 full address and telephone number] as my California agent for service of process in connection
22 with this action or any proceedings related to enforcement of this Stipulated Protective Order.
23 Date:                                            ______________________________________

24 Printed name:                                    ______________________________________

25
26 Signature:                                       ______________________________________

27 City and State where sworn and signed:           ______________________________________

28


                                                       -14-
